     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 1 of 9 Page ID #:1




1    MICHELLE L. MARRIOTT
     (pro hac vice to be filed)
2    michelle.marriott@eriseip.com
     ERIC A. BURESH
3    (pro hac vice to be filed)
     eric.buresh@eriseip.com
4    MARK C. LANG
     (pro hac vice to be filed)
5    mark.lang@eriseip.com
     ERISE IP, P.A.
6    7015 College Blvd., Suite 700
     Overland Park, KS 66211
7    Telephone: 913.777.5600
     Facsimile: 913.777.5601
8
     COUNSEL FOR SQUARE ENIX, INC. AND SQUARE ENIX LLC
9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
                                             )
11 SQUARE ENIX, INC. and SQUARE              )
   ENIX LLC,                                 ) Case No. [19-cv-001061]
12                                           )
                  Plaintiffs,                ) COMPLAINT FOR
13                                           ) DECLARATORY JUDGMENT
           v.                                ) OF NON-INFRINGEMENT
14                                           )
     UNILOC 2017, LLC,                       ) DEMAND FOR JURY TRIAL
15                                           )
                  Defendant.                 )
16                                           )
                                             )
17                                           )
18
           Plaintiffs Square Enix, Inc. and Square Enix LLC file this Complaint for
19 Declaratory Judgment against Uniloc 2017, LLC, and allege as follows:

20
                                NATURE OF THE ACTION
21
           1.     This is an action for declaratory judgment of non-infringement of U.S.


     Case No. 19-cv-001061                    1           Declaratory Judgment Complaint
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 2 of 9 Page ID #:2




1    Patent Nos. 6,324,578 (the “’578 patent”) and 7,069,293 (the “’293 patent”)

2    (collectively the “Patents-in-Suit”) arising under the Declaratory Judgment Act, 28

3    U.S.C. §§ 2201 and 2202, and the patent laws of the United States, including Title

4    35, United States Code. See Exhibits 1 (’578 patent) and 2 (’293 patent).

5          2.     Uniloc USA, Inc. and Uniloc Luxembourg S.A., the predecessors-in-

6    interest to Uniloc 2017, LLC, previously asserted the ‘578 and ‘293 patents against

7    Square Enix, Inc. in litigation, seemingly alleging that the Final Fantasy XI and

8    Final Fantasy XIV (collectively, “Final Fantasy”) “software licensing and delivery

9    system” infringes certain claims of the Patents-in-Suit. See Uniloc USA, Inc. and

10 Uniloc Luxembourg S.A. v. Square Enix, Inc., Complaint, Dkt. 1, Case No 2:16-cv-

11 00872 (E.D. Texas) (the “Texas Litigation”). In that litigation, Uniloc USA, Inc.

12 and Uniloc Luxembourg S.A. argued that that “there is no practical separation

13 between the operations of Square Enix, LLC [sic] and Square Enix, Inc.” Dkt. 20

14 at 2.

15         3.     On July 25, 2017, Square Enix, Inc. filed a motion in the Texas

16 Litigation seeking to transfer the litigation from the Eastern District of Texas to the

17 Central District of California (the “Transfer Motion”) in view of the Supreme

18 Court’s then-recent decision in TC Heartland LLC v. Kraft Foods Group Brands

19 LLC, 137 S. Ct. 1514 (2017). The Transfer Motion demonstrated that venue in

20 Texas is improper because Square Enix, Inc.—a Washington corporation with its

21 primary place of business in El Segundo, California and with no physical presence


                                               2
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 3 of 9 Page ID #:3




1    in the Eastern District of Texas—did not reside in, and had no regular or established

2    place of business in, the Eastern District of Texas.1 Texas Litigation Dkt. 17.

3             4.       On September 28, 2017, the district court in the Texas Litigation

4    determined that the claims of the Patents-in-Suit were patent ineligible under 35

5    U.S.C. § 101 in a related case (the “Related Case”). Uniloc USA, Inc. v. ADP, LLC,

6    279 F.Supp.3d 736 (E.D. Tex. 2017).

7             5.       On November 7, 2017—after the Transfer Motion had been fully

8    briefed but before the district court had ruled on it—Uniloc USA, Inc. and Uniloc

9    Luxembourg S.A voluntarily dismissed the Texas Litigation without prejudice.

10            6.       On information and belief, on May 3, 2018, Uniloc USA, Inc. and

11 Uniloc Luxembourg transferred all of their rights in and to the Patents-in-Suit to

12 Uniloc 2017.

13            7.       Uniloc USA, Inc. and Uniloc Luxembourg S.A. appealed the district

14 court’s dismissal in the Related Case, and moved to substitute or, in the alternative,

15 to join Uniloc 2017 in the appeal. On May 24, 2019, the Federal Circuit joined

16 Uniloc 2017 as a party, and reversed the district court’s ruling in the Related Case

17 as to the Patents-in-Suit, while affirming the district court’s ruling as to other related

18 patents.

19            8.       Due to the Federal Circuit’s reversal of the district court’s ruling in the

20
     1
               Square Enix LLC is a Delaware corporation with its primary place of business in El Segundo, California, and
     it likewise did not reside in, and had no regular or established place of business in, the Eastern District of Texas. Both
21   Square Enix, Inc. and Square Enix LLC continue to not reside in, and to have no regular or established place of
     business in, the Eastern District of Texas.


     Case No. 19-cv-001061                                       3                Declaratory Judgment Complaint
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 4 of 9 Page ID #:4




1    Related Case that the Patents-in-Suit were patent ineligible, Uniloc 2017 could and

2    likely will re-assert the Patents-in-Suit against Square Enix, Inc. and/or Square Enix

3    LLC. Uniloc USA, Inc. and Uniloc Luxembourg S.A. previously dismissed the

4    Texas Litigation without prejudice in order to retain the ability to do so.

5          9.     Accordingly, an actual, substantial, and continuing justiciable

6    controversy exists between Square Enix, Inc. and Square Enix LLC on the one hand

7    and Uniloc 2017, LLC on the other hand with respect to the Patents-in-Suit.

8                                      THE PARTIES

9          10.    Plaintiff Square Enix, Inc. is a corporation organized under the laws

10 of Washington, with its principal place of business at 999 N. Pacific Coast

11 Highway, Third Floor, El Segundo, California.

12         11.    Plaintiff Square Enix LLC is a corporation organized under the laws

13 of Delaware, with its principal place of business at 999 N. Pacific Coast Highway,

14 Third Floor, El Segundo, California.

15         12.    Uniloc 2017, LLC is a Delaware corporation having places of business

16 at 1209 Orange Street, Wilmington, Delaware 19801 and 620 Newport Center

17 Drive, Newport Beach, California 92660.

18                            JURISDICTION AND VENUE

19         13.    This action is based on the patent laws of the United States, Title 35

20 of the United States Code, § 1 et seq., with a specific remedy sought under the

21 Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. An actual,


                                                4
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 5 of 9 Page ID #:5




1    substantial, and continuing justiciable controversy exists between Square Enix, Inc.

2    and Square Enix LLC on the one hand and Uniloc 2017, LLC on the other hand that

3    requires a declaration of rights by this Court.

4          14.    This Court has subject-matter jurisdiction over this action pursuant to

5    28 U.S.C. §§ 1131 and 1338(a).

6          15.    This Court has personal jurisdiction over Uniloc 2017, LLC. Uniloc

7    2017 has a place of business located in Newport Beach, California, within this

8    judicial district. Uniloc 2017 can be served with process through its registered

9    agent, CT Corporation System, 818 Seventh Street, Ste. 930, Los Angeles,

10 California, 90017, also within this judicial district. Further, Uniloc 2017 is an

11 investment holding company primarily engaged in the business of patent licensing,

12 and has initiated patent infringement lawsuits in this district and other districts in

13 California, repeatedly availing itself to the benefits of this forum.

14         16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c).

15                              FACTUAL BACKGROUND

16         17.    Uniloc 2017 is an investment holding company and patent-licensing

17 entity that neither makes nor sells any products or services.

18         18.    Uniloc 2017 purports to be the sole owner of all rights, by assignment,

19 of the ’578 patent, entitled “Methods, Systems and Computer Program Products for

20 Management of Configurable Application Programs on a Network.”

21         19.    Uniloc 2017 purports to be the sole owner of all rights, by assignment,


     Case No. 19-cv-001061                      5          Declaratory Judgment Complaint
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 6 of 9 Page ID #:6




1    of the ’293 patent, entitled “Methods, Systems and Computer Program Products for

2    Distribution of Application Programs to a Target Station on a Network.”

3          20.      On July 8, 2016, Uniloc USA and Uniloc Luxembourg filed suit

4    against Square Enix, Inc. alleging infringement of the ’578 patent and ’293 patent

5    in Uniloc USA, Inc., et. al., v. Square Enix, Inc., Case No. 2:16-cv-00872-RWS

6    (E.D. Tex.).

7          21.      On September 28, 2017, the district court found the asserted claims of

8    the Patents-in-Suit to be drawn to ineligible subject matter and, therefore, invalid.

9    Uniloc USA, Inc. v. ADP, LLC, 279 F.Supp.3d 736 (E.D. Tex. 2017). Pursuant to

10 this ruling, Uniloc USA and Uniloc Luxembourg dismissed their case against

11 Square Enix, Inc. without prejudice.

12         22.      On May 24, 2019, the Court of Appeals for the Federal Circuit

13 reversed the District Court’s finding that the ’293 patent and ’578 patent are patent

14 ineligible under §101, while upholding the District Court’s finding that other

15 patents related to the ‘293 an ‘578 patents were directed to patent ineligible subject

16 matter. Uniloc USA, Inc. v. ADP, LLC, No. 2018-1132, 2019 WL 2245938 (Fed.

17 Cir. May 24, 2019).

18                              FIRST CAUSE OF ACTION

19          (Declaratory Judgment of Non-Infringement of the ‘578 Patent)

20         23.      This is a claim for declaratory judgment of non-infringement of the

21 ‘578 Patent. Square Enix, Inc. and Square Enix LLC incorporate by reference their


                                                6
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 7 of 9 Page ID #:7




1    allegations contained in each of the preceding paragraphs of this Complaint as

2    though fully set forth herein.

3          24.     The ‘578 Patent is expired.

4          25.     Uniloc has previously sued Square Enix, Inc. in the Texas Litigation,

5    accusing the Final Fantasy “software licensing and delivery system” of infringing

6    certain claims of the ‘578 Patent. In that litigation, Uniloc argued that “there is no

7    practical separation between the operations of Square Enix, LLC [sic] and Square

8    Enix, Inc.”

9          26.     Square Enix, Inc. and Square Enix LLC did not infringe and are not

10 infringing, directly or indirectly, literally or under the doctrine of equivalents, any

11 valid claim of the ‘578 Patent.

12         27.     Square Enix, Inc. and Square Enix LLC are entitled to a judicial

13 declaration and order that they do not infringe any claim of the ‘589 Patent.

14                            SECOND CAUSE OF ACTION

15          (Declaratory Judgment of Non-Infringement of the ‘293 Patent)

16         28.     This is a claim for declaratory judgment of non-infringement of the ‘293

17 Patent. Square Enix, Inc. and Square Enix LLC incorporate by reference their

18 allegations contained in each of the preceding paragraphs of this Complaint as

19 though fully set forth herein.

20         29.     Uniloc has previously sued Square Enix, Inc. in the Texas Litigation,

21 accusing the Final Fantasy “software licensing and delivery system” of infringing


     Case No. 19-cv-001061                       7          Declaratory Judgment Complaint
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 8 of 9 Page ID #:8




1    certain claims of the ‘293 Patent. In that litigation, Uniloc argued that that “there is

2    no practical separation between the operations of Square Enix, LLC [sic] and Square

3    Enix, Inc.”

4          30.     Square Enix, Inc. and Square Enix LLC are not infringing and have not

5    infringed, directly or indirectly, literally or under the doctrine of equivalents, any

6    claim of the ‘293 Patent.

7          31.     Square Enix, Inc. and Square Enix LLC are entitled to a judicial

8    declaration and order that they do not infringe any claim of the ‘293 Patent.

9                                 PRAYER FOR RELIEF

10         WHEREFORE, Square Enix, Inc. and Square Enix LLC pray for a

11 declaratory judgment against Uniloc 2017, LLC as follows:

12          A.     A declaration that Square Enix, Inc. and Square Enix LLC have not

13 infringed and are not infringing any claim of the ‘578 or ‘293 Patents;

14          B.     A declaration that this is an exceptional case within the meaning of 35

15 U.S.C. § 285;

16          C.     An award of costs and reasonable attorneys’ fees to Square Enix, Inc.

17 and Square Enix LLC; and

18          D.     Such other and further relief as the Court deems just and reasonable.

19          JURY TRIAL IS DEMANDED ON ALL ISSUES SO TRIABLE

20         Pursuant to Fed. R. Civ. P. 38(b) and Local Rule 38-1, Plaintiffs Square Enix,

21 Inc. and Square Enix LLC hereby demand a trial by jury of all issues triable before


                                                8
     Case 8:19-cv-01061-DOC-KES Document 1 Filed 05/31/19 Page 9 of 9 Page ID #:9




1    a jury.

2

3    Dated: May 31, 2019          Respectfully submitted,

4                                 /s/Chris R. Schmidt
                                  Chris R. Schmidt (SBN 298761)
5                                 chris.schmidt@eriseip.com
                                  Michelle L. Marriott (pro hac vice to be filed)
6                                 michelle.marriott@eriseip.com
                                  Eric A. Buresh (pro hac vice to be filed)
7                                 eric.buresh@eriseip.com
                                  Mark C. Lang (pro hac vice to be filed)
8                                 mark.lang@eriseip.com
                                  ERISE IP, P.A.
9                                 7015 College Blvd., Suite 700
                                  Overland Park, KS 66211
10                                Phone: (913)777-5600
                                  Fax: (913)777-5601
11
                                  Attorneys for Plaintiffs Square Enix, Inc. and
12                                Square Enix LLC

13

14

15

16

17

18

19

20

21


     Case No. 19-cv-001061                 9           Declaratory Judgment Complaint
